Citation Nr: 1032508	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  07-38 120A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant (the Veteran)


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to November 
1988.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of an April 2007 rating decision of the Waco, Texas, 
Regional Office (RO) of the Department of Veterans Affairs (VA).  

In June 2010, a Board videoconference hearing was held before the 
undersigned.  A transcript of the hearing is associated with the 
Veteran's claims file.

For an issue of new and material evidence, regardless of what the 
RO has done, the Board must address the question of whether new 
and material evidence has been received to reopen the claim, 
because the issue goes to the Board's jurisdiction to reach and 
adjudicate the underlying claim de novo.  See Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'd 8 Vet. App. 1 (1995).  
In other words, the Board is required to first address whether 
new and material evidence has been received before the merits of 
a claim can be considered.  See Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001).  


FINDINGS OF FACT

1.  Service connection for lumbosacral strain was denied by the 
RO in an April 1989 rating decision, which found that chronic 
lumbosacral strain was not demonstrated during service; and was 
last denied by the RO in a August 2002 rating action, which found 
that new and material evidence had not been received to reopen 
service connection for low back strain; the Veteran was notified 
of these actions and of his appellate rights, but did not file 
timely appeals.

2.  Since the August 2002 decision denial of reopening of service 
connection for low back strain, the additional evidence not 
previously considered relates to an unestablished fact of low 
back injury and chronic symptoms in service that is necessary to 
substantiate the claim, and raises a reasonable possibility of 
substantiating the claim.  

3.  The Veteran did not sustain a low back injury in service, 
including in 1969.

4.  Arthritis of the thoracolumbar spine did not develop to a 
compensable degree within one year of service separation.

5. The Veteran's current low back disabilities are related to 
non-service-related diffuse congenital stenosis of the lumbar 
spine and obesity, and are not related to service.  


CONCLUSIONS OF LAW

1.  The August 2002 rating decision denial of reopening of 
service connection for low back disability became final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2009). 

2.  The additional evidence received subsequent to the August 
2002 rating decision is new and material; thus, the claim for 
service connection for a low back disability is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2009).

3.  A low back disability, including lumbosacral strain, 
degenerative disc disease, and degenerative joint disease, was 
not incurred in nor aggravated by service, nor may it be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice 
must inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) that 
VA will seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice requirements 
apply to all five elements of a service connection claim: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), 
aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States 
Court of Appeals for Veterans Claims (Court) held that in a claim 
to reopen a previously finally denied claim, VCAA notice must 
notify the claimant of the meaning of new and material evidence 
and of what evidence and information (1) is necessary to reopen 
the claim; (2) is necessary to substantiate each element of the 
underlying service connection claim; and (3) is specifically 
required to substantiate the element or elements needed for 
service connection that were found insufficient in the prior 
final denial on the merits.

The Veteran was advised of VA's duties to notify and assist in 
the development of the claim prior to the initial adjudication of 
his claim.  An October 2006 letter provided notice in accordance 
with Kent, and also explained the evidence VA was responsible for 
providing and the evidence he was responsible for providing.  
This letter also informed the Veteran of disability rating and 
effective date criteria.  The Veteran has had ample opportunity 
to respond/supplement the record.

The Veteran's service treatment records (STRs) and pertinent 
post-service treatment records have been secured.  The RO 
arranged for a VA medical examination in August 2007.  See Barr 
v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must 
provide an examination that is adequate for rating purposes).  
The Veteran has not identified any evidence that remains 
outstanding.  For these reasons, the Board also finds that VA's 
duty to assist has been met.  Accordingly, the Board will address 
the merits of the claim.  

Application to Reopen Service Connection for Low Back 
Disability 

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated during a Veteran's 
active service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  If a condition 
noted during service is not shown to be chronic, then generally, 
a showing of continuity of symptoms after service is required for 
service connection.  See 38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Where a veteran who served for ninety days or more during a 
period of war (or during peacetime service after December 31, 
1946) develops certain chronic diseases, such as arthritis, to a 
degree of 10 percent or more within one year from separation from 
service, such diseases may be presumed to have been incurred in 
service even though there is no evidence of such disease during 
the period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In this case, service connection for low back disability was 
first denied by the RO in an April 1989 rating decision on the 
basis that, while chronic lumbosacral strain was noted on 
examination by VA in March 1989, it was not demonstrated in 
service.  By letter issued in April 1989, the Veteran was 
notified of this rating decision and of his appellate rights.  
Because the Veteran did not appeal this determination, it became 
a final decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 
20.1103.  

Reopening of service connection was denied by the RO in an August 
2002 decision, which found that new and material evidence had not 
been submitted to reopen service connection.  The Veteran was 
notified of this rating decision and of his appellate rights, but 
did not submit an appeal; therefore, this rating decision also 
became final.  See Evans v. Brown 9 Vet. App. 273 (1996) (the 
last decision denying service connection on any basis is to be 
finalized).  

In October 2006, the Veteran filed a claim to reopen service 
connection for low back disability.  In such cases where there is 
a prior final decision, it must first be determined whether or 
not new and material evidence has been received such that the 
claim may now be reopened.  38 U.S.C.A. §§ 5108, 7105.  

A claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  New evidence means existing evidence 
not previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  
For the purpose of determining whether evidence is new and 
material to reopen a claim, the credibility of the evidence is to 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the evidence relevant to this 
appeal.  Although the Board has an obligation to provide reasons 
and bases supporting its decision, there is no need to discuss, 
in detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will 
summarize the relevant evidence where appropriate and the 
analysis below will focus specifically on what the evidence 
shows, or fails to show, as to the claim. 

In this case, evidence of record at the time of the August 2002 
rating decision denial of reopening service connection for a low 
back disability included the Veteran's service treatment records, 
a report of March 1989 VA examination, and VA outpatient 
treatment records.  The record showed that the Veteran had no 
manifestations of a low back disability during service, but 
reported on clinical history at separation from active duty that 
he had had recurrent back pain.  Clinical evaluation of the spine 
on separation from service was normal.  Lumbosacral strain was 
first diagnosed on March 1989 VA examination.  Muscle spasm of 
the upper back was shown on VA outpatient treatment records dated 
in August 1996 and VA treatment records assessed the Veteran as 
having chronic low back pain in September 2000.  

In support of the October 2006 application to reopen, the Veteran 
submitted medical records and a statement from his private 
physician, lay statements from his spouse, a friend and a co-
worker, and testified at a Board personal hearing before the 
undersigned in June 2010.  The private treatment records, dated 
from August 2001, include diagnoses of lumbar spinal stenosis and 
far lateral herniated nucleus pulposus.  The initial report 
indicated that the Veteran had been performing defensive tactics 
in exercise in August 2001 and felt something "pop" on the 
right side of his low back.  He did not have immediate pain, but 
developed soreness over the next several hours and had severe 
pain and discomfort in the back the next day.  In a February 2006 
statement, this physician reported that the Veteran had given a 
history of having experienced an injury of his low back when a 
vehicle that he was driving ran over a land mine while in Vietnam 
in 1969.  The physician went on to opine that this 1969 injury 
could have "started his low back cascade within a degree of 
reasonable medical probability."  In other words, the "injury 
could have started the degenerative process that led to his 
spinal stenosis and disc degeneration."  

The lay statements from the Veteran's co-worker, friend and 
spouse relate their knowledge of the Veteran's low back 
disability.  In essence, they recall the Veteran's reported 
history of low back injury in service.  His spouse noted that it 
appeared to her that a number of the Veteran's STRs were missing, 
as there are no records from 1968 to 1972, which included the 
time he spent in Vietnam.  In his testimony before the 
undersigned in June 2010, the Veteran repeated his history of 
back injury after running over a land mine, being thrown from the 
vehicle that he was driving, and landing on the small of his 
back.  

The Board finds that since the August 2002 rating decision 
denying service connection for low back disability, the 
additional evidence, not previously considered, relates to an 
unestablished fact of in-service injury and nexus to service that 
is necessary to substantiate the claim for service connection, 
and raises a reasonable possibility of substantiating the claim.  
The Veteran's testimony, presumed credible for purposes of 
reopening, was that he sustained a back injury in service in 1969 
when a land mine exploded.  The February 2006 physician statement 
provided competent evidence of nexus between currently diagnosed 
low back disability and the history of in-service low back 
injury.  For this reason, the Board finds that new and material 
evidence has been received to reopen service connection for a low 
back disability.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

Service Connection for a Low Back Disability 

Having decided that the claim is reopened, it must be determined 
whether the Board can conduct a de novo review without prejudice 
to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
It is concluded that the Board may proceed without prejudice to 
the Veteran.  The RO has provided the Veteran notice as to the 
requirements for service connection; the Veteran's contentions 
and testimony throughout the instant appeal has been on the 
merits, not just on the question of whether new and material 
evidence has been received; and he has had a personal hearing on 
appeal.  The Board will proceed with de novo review.  

The Veteran's STRs show no pertinent abnormality at the time he 
entered active duty, and no manifestations of a low back 
disability while he was on active duty.  On examination for 
separation from service, the Veteran did report having had 
recurrent back pain, but clinical evaluation of the spine was 
normal.  Lumbosacral strain was noted on March 1989 VA 
examination, with no relationship drawn to service.  VA 
outpatient treatment records in August 1996 show muscle spasm of 
the upper back, and chronic low back pain was assessed in VA 
outpatient treatment records in September 2000.  

A report of MRI study conducted by the Veteran's private 
physician in February 2000 shows a small lumbar spinal canal 
between L2 and L5, with the thecal sac being commensurately 
small; no evidence of focal disc protrusion; the signal intensity 
of the vertebral bodies and vertebral discs were grossly normal; 
and no evidence of inflammatory or neoplastic disease noted.  An 
August 2001 MRI study showed diffuse congenital spinal stenosis 
and a far right lateral disc protrusion at L2-3, possibly 
contacting the right L2 root lateral and the neural foramen.  In 
an August 2001 statement, this private physician stated that the 
Veteran had been referred for consultation regarding a low back 
injury.  He indicated that the Veteran had been performing 
defensive tactics in exercise in August 2001 and felt something 
"pop" on the right side of his low back.  He did not have 
immediate pain, but developed soreness over the next several 
hours and had severe pain and discomfort in the back the next 
day.  The August MRI results were reviewed.  In a report of 
September 2001 follow-up evaluation, the diagnoses were spinal 
stenosis and far lateral disc herniation L2 on the right.  

In a February 2006 statement, the Veteran's private physician 
stated that the Veteran related a history that in October or 
November 1969 while stationed in Vietnam, he was driving a 
vehicle that ran over a land mine.  He stated that he was thrown 
from the vehicle approximately 50 feet, landing directly on his 
buttocks and low back.  He stated that he was initially evaluated 
on the front lines and later seen in the 1980's for this problem, 
being told that he did not have any low back disability.  It was 
believed that, within a reasonable degree of medical probability, 
the Veteran's experience with the land mine in 1969 could have 
started the low back cascade, the degenerative process that led 
to his spinal stenosis and disc degeneration.  The effects of 
which persisted to the present.  

In January 2007 statements the Veteran's spouse, a friend and a 
co-worker relate their knowledge of the Veteran's low back 
disability.  It was indicated that the Veteran had given them a 
history of having been injured after his vehicle ran over a land 
mine and had had chronic back pain since that time.  In testimony 
given at his hearing before the undersigned in June 2010, the 
Veteran related the history of back injury in a combat injury in 
1969 while in Vietnam when a land mine exploded under the vehicle 
that he was driving.  

An examination was conducted by VA in August 2007.  At that time, 
the examiner reviewed the Veteran's STRs, post-service treatment 
records, and the February 2006 statement from the Veteran's 
private physician.  The medical history included that the Veteran 
reported that in 1969, while stationed in Vietnam, he was a 
passenger in a military vehicle when it hit a land mine.  
Secondary to the explosion, the Veteran was thrown into the air, 
landing on his back.  He stated that he was seen by a medical and 
returned back to full duty.  He reported initially evaluated 
following the injury in 1972, while still in the military and 
managed conservatively with pain medications, although available 
STRs do not show such treatment.  The examiner noted the report 
of back pain on examination for separation from service, with the 
Veteran reporting that the examining physician at that time 
stated that he had nothing wrong with his back.  Since retirement 
from service, the Veteran had been seen on and off for low back 
problems, including in 1996 and 2000-2001.  He reported a 
worsening of the low back pain since retiring from the military.  

The August 2007 examiner reviewed available radiographic studies, 
including X-ray studies dated in October 2000 that showed no 
significant abnormalities of the lumbar spine and December 2005 
studies that showed degenerative spurs present on the body of L2 
and L3.  An MRI study dated in February 2000 that showed a small 
spinal canal and commensurately small thecal sac, with no 
evidence of disc protrusion and an MRI study dated in August 2001 
that showed diffuse congenital spinal stenosis, right lateral 
disc protrusion of L2-3, possibly contacting the right L2 root.  
The diagnosis was low back strain secondary to degenerative 
changes in the mid lumbar spine with diffuse congenital spinal 
stenosis and evidence of disc protrusion L2-3.  There was no 
current evidence of radiculopathy.  The examiner rendered an 
opinion that, after careful review of the claims file, medical 
records and current findings, it was the medical opinion that the 
Veteran's chronic low back pain was associated with diffuse 
congenital stenosis of the lumbar spine and was less likely than 
not secondary to injury while in service.  Based upon the MRI of 
the lumbar spine in February 2000, the Veteran had congenital 
spinal stenosis and the MRI dated in August 2001 showed lateral 
disc protrusion at L2-3 in addition to diffuse congenital spinal 
canal stenosis.  It was further noted that the findings of mild 
degenerative changes and disc protrusion were more likely than 
not associated with the Veteran's marked obesity.  

At the June 2010 Board personal hearing, the Veteran testified 
that in service in October or November 1969 his vehicle ran over 
a land mine and threw him in the air, and he landed on the small 
of his back on his buttocks; he did not receive any treatment or 
medication at that time, and did not receive any medical 
treatment on the base, though he did go to the dispensary and 
told them that his back hurt, and they gave him pain pills; and 
that in 1977 he again complained of back problems; a back problem 
in service was never diagnosed; and after service he sought 
treatment for his back beginning in 1996; and that he married his 
wife in 1972.

After review of all the evidence of record, lay and medical, the 
Board finds that a preponderance of the evidence is against 
service connection for a low back disability.  The Board finds 
that the Veteran did not sustain an in-service injury of the 
back.  Service treatment records for 20 years of active service 
that do not show a history of back injury or complaints in 
October or November 1969, or thereafter, or that he was given 
medication following the reported 1969 land mine explosion back 
injury.  The Veteran testified at the personal hearing both that 
he did not receive any treatment following the claimed land mine 
explosion injury in 1969, and that he was given pain medication 
when he went to the dispensary and reported back pain. 

In February 2006, the Veteran reported to his private physician 
that he injured his back following a land mine explosion in 
service in 1969.  He repeated the same history of in-service back 
injury in 1969 during the present claim, including during Board 
personal hearing testimony in June 2010.  Inconsistent with this 
more recent version of 1969 injury are the service treatment 
records that are negative for report of injury or complaints of 
low back pain until at service separation, and negative for 
complaints of back pain or that he was given medication in 
October or November 1969, and inconsistent with his December 1988 
claim for service connection for back disability in which he 
reported that back symptoms began in August 1986, with no mention 
of a 1969 land mine explosion injury or back symptoms in service 
prior to 1986.  

As part of the current claim to reopen, the Veteran has reported 
and testified of an in-service back injury in October or November 
1969, and that he was given medication for this.  He did not 
mention this alleged in-service back injury when he filed his 
original VA claim for service connection for back disorder in 
December 1988.  Such statements made for VA disability 
compensation purposes are of lesser probative value than his 
previous more contemporaneous in-service histories that do not 
mention a low back injury in service but only report complaints 
or history at service separation in 1988, his previous histories 
of no in-service injury but only that symptoms that began in 
service in 1986, and his previous statements made for treatment 
purposes of post-service injury and onset of low back problems in 
2001.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board 
must take into consideration a veteran's statements, it may 
consider whether self-interest may be a factor in making such 
statements)

The Board finds that the Veteran's February 2006 report of in-
service back injury in 1969, which was made to his private 
physician to obtain a medical nexus opinion for VA disability 
compensation purposes (to reopen the claim), is inconsistent with 
his own previous history that did not mention an in-service back 
injury, and that reported the onset of back symptoms in 1986 when 
he filed his December 1988 VA compensation claim, and the history 
the Veteran made for treatment purposes in 2001 to his private 
physician of post-service injury and onset of back symptoms.  The 
February 2006 report of in-service back injury in 1969 is also 
inconsistent with the service treatment record evidence, 
including the absence of any mention of low back injury or 
problems in service prior to the medical history given at the 
service separation examination in 1988, including for the 19 
years of service after the alleged 1969 back injury (mine 
explosion), and is inconsistent with the negative service 
separation examination findings and complaints regarding the 
spine reported to the examiner in August 1988.  

In a February 2006 statement, the Veteran's treating private 
physician wrote the history the Veteran provided him of injury in 
1969 following a land mine explosion.  This report of history by 
the Veteran, although made to his treating physician, was made 
for the purposes of creating new evidence (medical nexus opinion) 
to reopen service connection for a back disorder.  It is also 
inconsistent with the previous history that the Veteran gave to 
the same physician, and that the same physician recorded, in 
2001.  On the question of in-service injury, in August 2001, the 
Veteran reported to his private physician that he had sustained 
an injury while exercising that month, without report of history 
of back injury in service.  The examiner did not acknowledge even 
his own records which include the fact of the Veteran reporting 
recent post-service back injury and onset of back problems in 
2001.  The Board finds that the previous August 2001 history 
reported by the Veteran for treatment purposes of post-service 
back injury while exercising is of more probative value than the 
more recent assertions and histories given for VA disability 
compensation purposes.  Rucker v. Brown, 10 Vet. App. 67, 73 
(1997) (lay statements found in medical records when medical 
treatment was being rendered may be afforded greater probative 
value; statements made to physicians for purposes of diagnosis 
and treatment are exceptionally trustworthy because the declarant 
has a strong motive to tell the truth in order to receive proper 
care). 

The evidence shows that at the service separation examination 
(conducted in August 1988) the Veteran checked the block to 
indicate complaints or history of recurrent back pain; however, 
this report of complaints or history of recurrent back pain is 
inconsistent with the service treatment records, including the 
clinical examination at service separation in August 1988 that 
did not include a mention of back complaints or history and 
revealed normal spine, and the service treatment records for 20 
years of active service that do not show a history of back injury 
or complaints in 1969 or at any other time until the service 
separation history.  

The Veteran separated from active service in November 1988.  He 
filed a claim for service connection for back disability in 
December 1988, at which time he wrote that a back problem began 
in 1986, and did not indicate any history of back injury in 
service.  After service, lumbosacral strain was noted on VA 
examination in March 1989.  

The February 2006 statement included a medical opinion that the 
Veteran's experience with the land mine in 1969 could have 
started the degenerative process that led to his spinal stenosis 
and disc degeneration.  The factual assumption that the Veteran 
experienced a low back injury in conjunction with a claimed land 
mine explosion in 1969 is an inaccurate factual assumption.  
While an examiner can render a current diagnosis based upon his 
examination of the veteran, the Court has held that an opinion 
based upon an inaccurate factual premise has no probative value.  
Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

In this case, there are two conflicting medical opinions.  The 
February 2006 private opinion is that the Veteran's current low 
back disability is related to a reported in-service back injury 
in 1969; the August 2007 VA examination opinion is that the 
Veteran's current low back disabilities are related to congenital 
spinal stenosis and disability, rather than service.  Where there 
are both favorable and unfavorable competent medical opinions, it 
is the responsibility of the Board to assess the credibility and 
weight to be given the evidence.  See Hayes v. Brown, 
5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. 
App. 190, 192-93 (1992)).  The probative value of medical 
evidence is based on the physician's knowledge and skill in 
analyzing the data, and the medical conclusion the physician 
reaches; as is true of any evidence, the credibility and weight 
to be attached to medical opinions are within the province of the 
Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).

When reviewing such medical opinions, the Board may appropriately 
favor the opinion of one competent medical authority over 
another.  See Owens v. Brown, 
7 Vet. App. 429, 433 (1995).  However, the Board may not reject 
medical opinions based on its own medical judgment.  Obert v. 
Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  The weight of a medical opinion is 
diminished where that opinion is ambivalent, based on an 
inaccurate factual premise, based on an examination of limited 
scope, or where the basis for the opinion is not stated.  See 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 
Vet. App. 140, 146 (1993); Guerrieri, 4 Vet. App. at 470-71.  

In this case, the February 2006 opinion is contrasted with the 
opinion rendered by the VA examiner who examined the Veteran in 
August 2007 and opined that the Veteran's low back pain was 
associated with congenital spinal stenosis and not due to an 
injury during service, and that the mild degenerative changes and 
disc protrusion of the lumbar spine were likely due to marked 
obesity.  Such an opinion is based on a more factually accurate 
history of no in-service back injury, but onset of symptoms of 
the low back toward the end of service.  

The Board finds that the August 2007 medical opinions from the VA 
physician are more persuasive than the February 2006 opinion from 
the private physician because it is specifically detailed, while 
a valid basis for the February 2006 opinion is not provided; the 
basis for the February 2006 private physician's opinion appears 
to be the factually inaccurate history of in-service back injury 
in 1969.  The August 2007 statement specifically ruled out the 
reported 1969 injury as a reason for the Veteran's current low 
back disability, a finding that is more consistent with the facts 
as found by the Board.  See Sanden v. Derwinski, 2 Vet. App. 97 
(1992) (the Board may not ignore a medical opinion, but is 
certainly free to discount the relevance of a physician's 
statement).  The Board finds that the August 2007 medical opinion 
is of more probative value than the February 2006 medical 
opinion. 



For these reasons, the Board finds that a preponderance of the 
evidence is against the Veteran's claim for service connection 
for a back disability, and the claim must be denied.  Because the 
preponderance of the evidence is against the claim, the benefit 
of the doubt doctrine is not for application.  See 38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102. 


ORDER

New and material evidence having been received, service 
connection for a low back disability is reopened.

Service connection for low back disability is denied.  


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


